Citation Nr: 1640401	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-36 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1973 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) following the remand of an appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2013, the Veteran testified at a video conference hearing before the undersigned, and the claim was remanded in August 2014.  The requirements of the remand were not fulfilled and therefore the case must be remanded again.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2014 remand directed the RO to obtain copies of all relevant VA or non-VA medical treatment records for her right ankle disorder.  A review of the record does not indicate such actions were completed.

Although the Veteran and RO both attempted to obtain any records relating to the Veteran's 1995 surgery on her right ankle, which were not available, this is not the only medical treatment the Veteran received for her ankle.  There are references in the available records of two additional ankle surgeries, one occurring sometime around 2001 and another in 2007.  There is no record of the RO obtaining or documenting attempts to locate any records relating to these two other ankle surgeries.  

Also, the January 2015 VA orthopedic examination states that there is no mention of a discrete right ankle or foot problem until October 2005, yet the digital records available show an ambulatory care note from January 2002 that specifically mentions a physical examination of the right ankle for complaints of pain that had been going on for quite some time.  

The examining physician did not examine all relevant VBMS records, nor did he have all relevant records available for his review. 

"[A] remand by ... the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the May 2014 remand is necessary prior to appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain, and associate with the claims file, all relevant outstanding VA treatment records relating to ankle surgeries, or any procedure involving the right ankle.  In this regard, the available record mentions a right ankle surgery in 2001 and then again, at the Tampa VA Medical Center, in 2007.  Records of these procedures, among all other pertinent documents, should be secured.  If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2. After completing the foregoing development and associating all additional records with the claims file, schedule the Veteran for a VA examination, with a physician, to address the nature and etiology of any current diagnosed right ankle disorder.

The examiner is to be provided access to all files in Virtual VA, and VBMS and a copy of this remand.  The examiner must specify in the report that all records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner must identify all current chronic right ankle disorders and for each diagnosed disorder opine whether it is at least as likely as not that such disorder is related to the right ankle injury documented during the Veteran's active duty service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided and should specifically address the applicability, or value, of all available treatment records. 

3. No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is critical.  The appellant is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. §3.655 (2015).  

4. After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

5. When the development requested has been completed, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38C.F.R. §20.1100(b) (2015).

